753 F.2d 1061
6 ITRD 1750, 3 Fed. Cir. (T) 93
TOYOTA MOTOR SALES, U.S.A., INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 84-1326.
United States Court of Appeals,Federal Circuit.
Feb. 1, 1985.

William Brashares, Cladouhos & Brashares, Washington, D.C., argued for appellant.  With him on the brief were Harry W. Cladouhos, Paul M. Laurenza and Mari-Anne Pisarri, Washington, D.C., of counsel.
Joseph S. Kaplan & John B. Pellegrini, Baskin & Steingut, P.C., of New York City, of counsel.
William A. Plourde, Jr. and David D. Laufer, Torrence, Cal., of counsel.
Saul Davis, Dept. of Justice, of New York City, argued for appellee.  With him on the brief were Richard K. Willard, Acting Asst. Atty. Gen., Washington, D.C., David M. Cohen, Director, Joseph I. Liebman, Atty. in Charge International Trade Field Office, and Michael P. Maxwell, New York City.
Before BALDWIN, KASHIWA and NIES, Circuit Judges.
NIES, Circuit Judge.


1
This is an appeal from a judgment of the United States Court of International Trade sustaining the classification of certain cab chassis, imported from Japan from January 1980 to July 1981, under item 692.02 of the Tariff Schedules of the United States (TSUS).


2
The issues on appeal were thoroughly treated in the trial court's opinion reported at 7 CIT ----, 585 F. Supp. 649 (1984).  Contrary to appellant's argument, Daisy-Heddon, Div. Victor Comptometer Corp. v. United States, 600 F.2d 799, 66 CCPA 97 (1979) is the most pertinent precedent and leads us also to conclude that the articles in question fall within the scope of item 692.02 (TSUS) as unfinished automobile trucks and not within either item 692.20 (TSUS) as automobile truck chassis or item 692.10 (TSUS) as other automobile trucks.  Accordingly, we affirm on the basis of Senior Judge Maletz's opinion.


3
AFFIRMED.